9/9/21Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 25, the prior art of record fails to show a method for machine condition monitoring, comprising: executing by a processor in a control module, machine readable code stored in a non- transitory computer readable medium to configure a plurality of sensors to perform operations, comprising: monitoring at least one of a physical, electrical and chemical quantity generated by a machine in a local machine environment; and generating sensor data quantifying the at least one physical, electrical and chemical quantity at a sensor data gathering frequency or a sampling frequency which is one of fixed and dynamically adjusted to suit the at least one physical, electrical and chemical quantity, wherein the plurality of sensors are powered by electrical energy harvested by a harvesting module which is coupled to the plurality of sensors, wherein the harvesting module comprises an antenna module which receives radio-frequency (RF) signals comprising one or more of: stray RF signals and low frequency electromagnetic signals, wherein the harvesting module comprises circuitry which converts the RF signals into the electrical energy to be stored in an electrical storage element and to power the plurality of sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027.  The examiner can normally be reached on 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH C LE/
 Primary Examiner, Art Unit 2646                                                                                                                                                                                             09/14/21